By the Court, Moncrief, J.
The plaintiff, to maintain his case, was bound to prove his title to the premises from which he sought to eject the defendant. He attempted to do this by offering in evidence a lease containing recitals of certain alleged proceedings in the Court of Chancery, by virtue of which the *72estates belonging to infants were embraced and regulated by order of that court.
The offer to read such recital lease was objected to by the defendant and the objection was overruled, and the defendants excepted. This was error. While it might be evidence of title in one of the parties, (lessors,) assignors to the plaintiff and another, it was not evidence of title in the plaintiff, who had a verdict as an entirety. The verdict was in solido and not merely for the portion of him who had shown title dehors the recitals. Parties are not permitted to make evidence for themselves. Recitals of alleged proceedings in a court, or elsewhere, in an instrument purporting to convey a title, are not evidence of facts. The proceedings themselves must be proven, aliunde.
Holding, as we do, that the exception was well taken, the verdict for the plaintiff must be set aside and a new trial ordered, with costs to abide the event.